Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 1 of 17 PageID #: 6235




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE



  SZ DJI TECHNOLOGY CO., LTD. and Dn
  EUROPE B.V.,

                           Plaintiffs,
                                                             C.A. No. No. 16-706-LPS
                           V.                                (Consolidated)

  AUTEL ROBOTICS USA LLC and AUTEL
  AERIAL TECHNOLOGY CO., LTD.,

                           Defendants.

  AUTEL ROBOTICS USA LLC and AUTEL
  AERIAL TECHNOLOGY CO., LTD.,

                           Counterclaim Plaintiffs,
                           V.
  sz Dn TECHNOLOGY co., LTD., Dn EUROPE
  B.V., AND Dn TECHNOLOGY INC.,
                           Counterclaim Defendants.



       STIPULATION AND [PROPOSED] THIRD AMENDED SCHEDULING ORDER

           This     I~ o f ~ ' 2019, the Court having entered an Amended Scheduling
  Order dated April 20, 2018 (D .I. 23 9), after which additional patent and antitrust claims were

  filed on May 23, 2018 as part of Defendants Autel Robotics USA LLC and Autel Aerial

  Technology Co., Ltd.' s (collectively, "Autel ' s" or "Defendants"') Amended Answer,

  Affirmative Defenses, and Counterclaims to Plaintiffs ' Complaint for Patent Infringement (D.I.

  24 7), having entered a Second Amended Scheduling Order dated July 20, 2018 (D.I. 273), after

  which the Court ruled on DTI's motions to dismiss (D.I. 342, 343) and stay (D.I. 344) and for



 D81/ 103095292.3
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 2 of 17 PageID #: 6236




  leave to amend (D.I. 345), and having received a proposed Third Amended Scheduling Order to

  address the rulings on the motions, and the parties having determined after discussion that the

  matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

  arbitration;

          IT IS HEREBY ORDERED that:

           1.       Consolidation. Subject to the proceedings and schedule set forth below, and until

  further order of the Court, these actions are consolidated for all purposes and all papers shall be

  filed in Civil Action No. 16-706-LPS.

                 a. This consolidated action involves four sets of claims:

                       1.   Claims arising out of the patents asserted in Civil Action No. 16-706-LPS

                            (the "First Action Patents") filed by Plaintiffs;

                      11.   Claims arising out of the patents asserted in Civil Action No. 18-378-LPS

                            (the "Second Action Patents") filed by Plaintiffs;

                     iii.   Claims arising out of the patents asserted in Civil Action No. 18-378-LPS

                            as counterclaims to the Second Action Patents against Plaintiffs and Dn

                            Technology Inc. ("DTT US") filed by Defendant/Counterclaim Plaintiff

                            Autel Robotics USA LLC ("Counterclaim Patents"); and

                     1v.    Antitrust claims asserted by Defendants/Counterclaim Plaintiffs in Civil

                            Action No. 18-378-LPS as counterclaims to the Second Action Patents

                            against Plaintiffs and DTT US ("Antitrust Counterclaims").

                 b. DJI US is a party to this consolidated action, and bound by this Order, only with

                    respect to the Counterclaim Patents and Antitrust Counterclaims.




 OB1/ 103095292.3                                     2
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 3 of 17 PageID #: 6237




           2.       The First Action Patents. This Third Amended Scheduling Order does not change

  existing fact discovery deadlines with respect to U.S. Patent Patents Nos. 9,016,617 ("the '617

  Patent"); 9,321,530 ("the '530 Patent"); and D691 ,514 ("the D ' 514 Patent"), unless otherwise

  noted.

           3.       The Second Action Patents. All claims arising out of the Second Action Patents

  have been dismissed. (D.I. 289).

           4.       Counterclaim Patents. All claims arising out of the Counterclaim Patents are

  stayed pending resolution of the parallel ITC proceeding. (D.I. 344). The Answer to the claims

  involving the Counterclaim Patents will be filed within 14 days after the stay is lifted. The

  parties will determine a separate schedule for the Counterclaim Patents after the stay is lifted.

           5.       Antitrust Counterclaims. The antitrust claims have been dismissed (D.I. 342,

  343). The parties have met and conferred, and Autel has informed DJI that it does not intend to

  seek re-hearing or interlocutory appeal of the court' s order (D.I. 343), including entry of

  judgment under Rule 54(b) of the Federal Rules of Civil Procedure, at this time. Autel, however,

  does not waive and indeed expressly reserves its rights to seek leave to amend its antitrust claims

  or file new or additional antitrust claims in light of new or additional information or analysis.

           6.       Supplemental Rule 26(a)(l) Initial Disclosures and Paragraph 3 Disclosures. The

  parties have advised the Court that these disclosures on the First Action Patents have been made

  as per the Second Amended Scheduling Order (D.I. 273). Unless otherwise agreed to by the

  parties, the parties shall make any supplemental initial disclosures pursuant to Federal Rule of

  Civil Procedure 26(a)(l) for U.S. Patent No. 9,284,049 ("the '049 Patent") on or before April

  12, 2019. Unless otherwise agreed or ordered by the Court, the parties' supplemental disclosures




 DBl/ 103095292.3                                   3
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 4 of 17 PageID #: 6238




  pursuant to Paragraph 3 of the Default Standard for the ' 049 Patent shall be made on or before

  April 12, 2019.

          7.        Papers Filed Under Seal. In accordance with section G of the Administrative

  Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

  document shall be filed electronically within seven (7) days of the filing of the sealed document.

           Should any party intend to request to seal or redact all or any portion of a transcript of a

  court proceeding (including a teleconference), such party should expressly note that intent at the

  start of the court proceeding. Should the party subsequently choose to make a request for sealing

  or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

  for sealing/redaction, and include as attachments (1 ) a copy of the complete transcript

  highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

  (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

  redactions must demonstrate why there is good cause for the redactions and why disclosure of

  the redacted material would work a clearly defined and serious injury to the party seeking

  redaction.

           8.       Courtesy Copies. Other than with respect to "discovery matters," which are

  governed by paragraph 9(g), and the final pretrial order, which is governed by paragraph 22, the

  parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy

  of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

  affidavits etc.). This provision also applies to papers filed under seal.

           9.       ADR Process. This matter is referred to a magistrate judge to explore the

  possibility of alternative dispute resolution.

           10.      Disclosures. Absent agreement among the parties, and approval of the Court:



 DBl/ 103095292.3                                    4
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 5 of 17 PageID #: 6239




                 a. The parties have advised the Court that the disclosures required under Paragraph

                      8(a) of the Amended Scheduling Order (D.I. 239) (file history for asserted

                      patents, accused products, and damages model) have been made by the Plaintiffs

                      with respect to the First Action Patents.

                 b. The parties have advised the Court that the disclosures required under Paragraph

                      8(c) of the Amended Scheduling Order (D.I. 239) (initial claim chart) have been

                      made by the Plaintiffs with respect to the ' 049 Patent.

                 c. By May 31, 2019, Defendants shall produce their initial invalidity contentions as

                      to the ' 049 Patent for each asserted claim, as well, as the known invalidating

                      references.

                 d. By May 31, 2019, Defendants shall, in connection with the ' 049 patent,

                      supplement their production of core technical documents related to the EVO

                      product, sufficient to show how it works, including but not limited to non-publicly

                      available operation manuals, product literature, schematics, and specifications.

                      Defendants shall also produce sales figures for all accused product(s) in

                      connection with the First Action Patents.

                 e. By September 27, 2019, Plaintiffs shall provide final infringement contentions as

                      to the ' 049 Patent.

                 f.   By October 11, 2019, Defendants shall provide final invalidity contentions as to

                      the '049 Patent.

           11.        Discovery. Unless otherwise ordered by the Court, the limitations on discovery

  set forth in Local Rule 26.1 shall be strictly observed.




 DBl/ 103095292.3                                       5
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 6 of 17 PageID #: 6240




                a. Consolidated Discovery. Any discovery obtained in connection with the First

                     Action Patents, the Second Action Patents, and the Counterclaim Patents may, if

                     relevant and admissible, be used in connection with the ' 049 Patent.

                b. Discovery Cut Off. All fact discovery in this action as to the ' 049 Patent shall be

                     initiated so that it will be completed on or before August 23, 2019 . All expert

                     discovery in this case as to the First Action Patents shall be completed on or

                     before January 24, 2020.

                c. Requests for Admission. For the ' 049 Patent, a maximum of 10 requests for

                     admission are permitted for each side, excluding a reasonable number of

                     authentication requests for admission.

                d. Interrogatories.

                       i.    For the ' 049 Patent, a maximum of 8 interrogatories, including contention

                             interrogatories, are perm itted for each side.

                      ii .   The Court encourages the parties to serve and respond to contention

                             interrogatories early in the case. In the absence of agreement among the

                             parties, contention interrogatories, if filed, shall first be addressed by the

                             party with the burden of proof. The adequacy of all interrogatory answers

                             shall be judged by the level of detail each party provides; i.e., the more

                             detail a party provides, the more detail a party shall receive.

                e. Depositions.

                       i.    Limitation on Hours for Deposition Discovery. For the ' 049 Patent, each

                             side is limited to a total of twenty (20) hours of taking testimony by

                             deposition upon oral examination (regardless of whether the testimony is



  D81/ 103095292.3                                      6
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 7 of 17 PageID #: 6241




                           interpreted), excluding expert and third party depositions. Each side is

                           limited to a total of twenty five (25) hours of taking testimony by

                           deposition upon oral examination of third parties. Unless otherwise

                           agreed to by the parties, the 7-hour limit applies to all depositions.

                     11.   Location of Depositions. Any party or representative (officer, director, or

                           managing agent) of a party filing a civil action in this district court must

                           ordinarily be required, upon request, to submit to a deposition at a place

                           designated within this district. Exceptions to this general rule may be

                           made by order of the Court. A defendant who becomes a counterclaimant,

                           cross-claimant, or third-party plaintiff shall be considered as having filed

                           an action in this Court for the purpose of this provision.

                                          Notwithstanding the foregoing, for witnesses of any party

                                  who reside in China, depositions shall ordinarily take place in

                                  Hong Kong. For witnesses of any party who reside within the

                                  United States, depositions shall ordinarily take place in the state

                                  where the witness resides.

               f.   Disclosure of Expert Testimony.

                      i.   Expert Reports. For the party who has the initial burden of proof on the

                           subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

                           testimony as to any supplemental disclosure as to the First Action Patents

                           (as provided for in the Second Amended Scheduling Order (D.I. 273) or

                           the Court' s March 18, 2019 Oral Order (D.I. 345)) is due on or before

                           November 15, 2019. The supplemental disclosure to contradict or rebut



 DBl/ 103095292.3                                     7
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 8 of 17 PageID #: 6242




                           evidence on the same matter identified by another party as to the First

                           Action Patents (as provided for in the Second Amended Scheduling Order

                           (D.I. 273) or the Court' s March 18, 2019 Oral Order (D.I. 345)) is due on

                           or before December 6, 2019. Reply expert reports from the party with the

                           initial burden of proof with respect to any supplemental disclosure as to

                           the First Action Patents are due on or before December 20, 2019. No

                           other expert reports will be permitted without either the consent of all

                           parties or leave of the Court. Along with the submissions of the expert

                           reports, the parties shall advise of the dates and times of their experts'

                           availability for deposition.

                     11.   Expert Report Supplementation. The parties agree they will permit expert

                           declarations to be filed in connection with motions briefing (including

                           case-dispositive motions) with respect to the First Action Patents.

                    111.   Objections to Expert Testimony. To the extent any objection to expert

                           testimony is made pursuant to the principles announced in Daubert v.

                           Merrell Dow Pharm. , Inc. , 509 U.S. 579 (1993), as incorporated in

                           Federal Rule of Evidence 702, it shall be made by motion no later than the

                           deadline for dispositive motions set forth herein, unless otherwise ordered

                           by the Court. Briefing on such motions is subject to the page limits set out

                           in connection with briefing of case dispositive motions.

               g. Discovery Matters and Disputes Relating to Protective Orders.




 D81/ 103095292.3                                     8
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 9 of 17 PageID #: 6243




                      1.   Any discovery motion filed without first complying with the following

                           procedures will be denied without prejudice to renew pursuant to these

                           procedures.

                     u.    Should counsel find, after good faith efforts - including verbal

                           communications among Delaware and Lead Counsel for all parties to the

                           dispute - that they are unable to resolve a discovery matter or a dispute

                           relating to a protective order, the parties involved in the discovery matter

                           or protective order dispute shall submit a joint letter in substantially the

                           following Form:

                                  Dear Judge Stark:

                                  The parties in the above-referenced matter write to request the
                                  scheduling of a discovery teleconference.

                                  The following attorneys, including at least one Delaware Counsel
                                  and at least one Lead Counsel per party, participated in a verbal
                                  meet-and-confer (in person and/or by telephone) on the following
                                  date(s): _ _

                                  Delaware Counsel: - - - - -

                                  Lead Counsel: - - - - - -

                                  The disputes requiring judicial attention are listed below:

                                  [provide here a non-argumentative list of disputes requiring
                                  judicial attention]

                    iii.   On a date to be set by separate order, generally not less than forty-eight

                           (48) hours prior to the conference, the party seeking relief shall file with

                           the Court a letter, not to exceed three (3) pages, outlining the issues in

                           dispute and its position on those issues. On a date to be set by separate

                           order, but generally not less than twenty-four (24) hours prior to the


 D81/ 103095292.3                                     9
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 10 of 17 PageID #: 6244




                             conference, any party opposing the application for relief may file a letter,

                             not to exceed three (3) pages, outlining that party's reasons for its

                             opposition.

                      iv.    Each party shall submit two (2) courtesy copies of its discovery letter and

                             any attachments.

                       v.    Should the Court find further briefing necessary upon conclusion of the

                             telephone conference, the Court will order it. Alternatively, the Court may

                             choose to resolve the dispute prior to the telephone conference and will, in

                             that event, cancel the conference.

                  h. Electronic Service.

                        1.   Pursuant to Federal Rule of Civil Procedure 5(b)(2)( e), the parties agree to

                             accept service by electronic means.

            12.      Motions to Amend.

                  a. Any motion to amend (including a motion for leave to amend) a pleading shall

                     NOT be accompanied by an opening brief but shall, instead, be accompanied by a

                     letter, not to exceed three (3) pages, describing the basis for the requested relief,

                     and shall attach the proposed amended pleading as well as a "blackline"

                     comparison to the prior pleading.

                  b. Within seven (7) days after the filing of a motion in compliance with this Order,

                     any party opposing such a motion shall file a responsive letter, not to exceed five

                     (5) pages.




  DBl/ 103095292.3                                     10
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 11 of 17 PageID #: 6245




                  c. Within three (3) days thereafter, the moving party may file a reply letter, not to

                     exceed two (2) pages, and, by this same date, the parties shall file a letter

                     requesting a teleconference to address the motion to amend.

            13.      Motions to Strike.

                  a. Any motion to strike any pleading or other document shall NOT be accompanied

                     by an opening brief but shall, instead, be accompanied by a letter, not to exceed

                     three (3) pages, describing the basis for the requested relief, and shall attach the

                     document to be stricken.

                  b. Within seven (7) days after the filing of a motion in compliance with this Order,

                     any party opposing such a motion shall file a responsive letter, not to exceed five

                     (5) pages.

                  c. Within three (3) days thereafter, the moving party may file a reply letter, not to

                     exceed two (2) pages, and, by this same date, the parties shall file a letter

                     requesting a teleconference to address the motion to strike.

            14.      Claim Construction Issue Identification. On April 12, 2019, the parties shall

   exchange a list of those claim term(s)/phrase(s) for the ' 049 Patent that they believe need

   construction. On April 26, 2019, the parties shall exchange their proposed claim constructions

   for those term(s)/phrase(s). These documents will not be filed with the Court. Subsequent to

   exchanging that list, the parties will meet and confer to prepare a Joint Claim Construction Chart

   for the ' 049 Patent to be submitted on May 10, 2019. The parties' Joint Claim Construction

   Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should

   include each party' s proposed construction of the disputed claim language with citation(s) only

   to the intrinsic evidence in support of their respective proposed constructions. A copy of the



  081/ 103095292.3                                     11
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 12 of 17 PageID #: 6246




   patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted

   with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

   argument.

            15 .     Claim Construction Briefing. The parties shall contemporaneously submit initial

   briefs on claim conslruction issues for the ' 049 Patent   f;::   the issues related to the ' 617 Patent,   y AI)-
   ' 530 Patent, and ' D ' 514 Patent that the parties agreed to defer pursuant to the Joint Stipulation       f--11
   dated July 5, 2017 (D.I. 127)~ June 14, 2019. The parties' answering/responsive briefs shall

   be contemporaneously submitted on July 12, 2019. No reply briefs or supplemental papers on

   claim construction shall be submitted without leave of the Court. Each of the parties' initial

   (opening) and responsive (answering) briefs shall be limited to 30 pages .
                                                                         . 0o        s~,f. '3 J
            16.      Hearing on Claim Construction. Beginning at !_:_A.m. on .Jal,,- 26'; 2019       ~

   dttte e&1nenicnt fo1 the Gettrtj', the Court will hear argument on claim construction for the ' 049

   Patent. The parties shall notify the Court, by joint letter submission, no later than the date on

   which their answering claim construction briefs are due : (i) whether they request leave to present

   testimony at the hearing; and (ii) the amount of time they are requesting be allocated to them for

   the hearing. Provided that the parties comply with all portions of this Scheduling Order, and any

   other orders of the Court, the parties should anticipate that the Court will issue its claim

   construction order within sixty (60) days of the conclusion of the claim construction hearing. If

   the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days after

   the conclusion of the claim construction hearing.




  DBl/ 103095292.3                                   12
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 13 of 17 PageID #: 6247




            17.      Case Dispositive Motions. All case dispositive motions, an opening brief, and

   affidavits, if any, in support of the motion for the First Action patents shall be served and filed on

   or before February 14, 2020. Briefing will be presented pursuant to the Court' s Local Rules, as

   modified by this Order.

            18.      No early motions without leave. No case dispositive motion under Rule 56 may

   be filed more than ten (10) days before the above date without leave of the Court.

            19.      Page limits combined with Daubert motion page limits. Each party is permitted

   to file as many case dispositive motions as desired; provided, however, that each SIDE will be

   limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages for all

   answering briefs, and a combined total of20 pages for all reply briefs regardless of the number

   of case dispositive motions that are filed . In the event that a party files, in addition to a case

   dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert' s

   testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall

   be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages

   for all reply briefs for each SIDE. 2

           20.       Hearing. The hearing previously set by the Court for case dispositive and

   Daubert motions on January 7, 2020 as per the Second Amended Scheduling Order (D.I. 273) is,

   hereby, adjourned. The Court will hear argument on all pending case dispositive and Daubert
                                                Apr,·/    +
   motions for the First Action patents on Mat ch          1.#, 2020 (or at a date convenient for the
   Court), beginning at 3: 00 t-m. Subject to further order of the Court, each side will be

   allocated a total of forty-five (45) minutes to present its argument on all pending motions.

   2
     The parties must work together to ensure that the Court receives no more than a total of250 pages (i.e., 50+ 50+25
   regarding one side's motions, and 50+ 50+25 regarding the other side' s motions) of briefing on all case dispositive
   motions and Daubert motions that are covered by this scheduling order and any other scheduling order entered in
   any related case that is proceeding on a consolidated or coordinated pretrial schedule.



  D81/ 103095292.3                                         13
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 14 of 17 PageID #: 6248




           21.       Applications by Motion. Except as otherwise specified herein, any application to

   the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

   contain the statement required by Local Rule 7 .1.1.
                                                 Au3.c?.8;
           22.       Pretrial Conference. On May 22", 2020 ~r a date coutenient to the Court), the

   Court will hold a pretrial conference in Court with counsel beginning at ~:oo ~ .m. Unless

   otherwise ordered by the Court, the parties should assume that filing the pretrial order satisfies

   the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall

   file with the Court the joint proposed final pretrial order with the information required by the

   form of Revised Final Pretrial Order - Patent, which can be found on the Court's website

   (www.ded.uscourts.gov), at least ten (10) business days before the scheduled Pretrial

   Conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

   set forth in Local Rule 16.3(d)(l )-(3) for the preparation of the joint proposed final pretrial order.

           The parties shall provide the Court two (2) courtesy copies of the joint proposed final

   pretrial order and all attachments.

            As noted in the Revised Final Pretrial Order -      Patent, the parties shall include in their

   joint proposed final pretrial order, among other things:

                 a. a request for a specific number of hours for their trial presentations, as well as a

                     requested number of days, based on the assumption that in a typical jury trial day

                     (in which there is not jury selection, jury instruction, or deliberations), there will

                     be 5 1/2 to 6 1/2 hours of trial time, and in a typical bench trial day there will be 6

                     to 7 hours of trial time;




  DBl/ 103095292.3                                       14
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 15 of 17 PageID #: 6249




                 b. their position as to whether the Court should allow objections to efforts to

                     impeach a witness with prior testimony, including objections based on lack of

                     completeness and/or lack of inconsistency;

                 c. their position as to whether the Court should rule at trial on objections to expert

                     testimony as beyond the scope of prior expert disclosures, taking time from the

                     parties' trial presentation to argue and decide such objections, or defer ruling on

                     all such objections unless renewed in writing following trial, subject to the

                     proviso that a party prevailing on such a post-trial objection will be entitled to

                     have all of its costs associated with a new trial paid for by the party that elicited

                     the improper expert testimony at the earlier trial; and

                 d. their position as to how to make motions for judgment as a matter oflaw, whether

                     it be immediately at the appropriate point during trial or at a subsequent break,

                     whether the jury should be in or out of the courtroom, and whether such motions

                     may be supplemented in writing.

           23.       Motions in Limine. Motions in limine shall not be separately filed. All in limine

   requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

   be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

   request and any response shall contain the authorities relied upon; each in limine request may be

   supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

   three (3) pages of argument, and the side making the in limine request may add a maximum of

   one (1) additional page in reply in support of its request. If more than one party is supporting or

   opposing an in limine request, such support or opposition shall be combined in a single three (3)

   page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered



  DBl/ 103095292.3                                      15
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 16 of 17 PageID #: 6250




   by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

   permitted by the Court.

            24.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

   tried to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed voir dire,

   (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

   (3) business days before the final pretrial conference. This submission shall be accompanied by a

   courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft: Word

   format, which may be submitted by e-mail to Judge Stark's staff.

            25.      Trial. This matter is scheduled for a seven (7)-day jury trial beginning at 9:30
            ~qi. l~ /
   a.m. on .Jt.uc1t, 2020 (or a date convenient for the Court), with the subsequent trial days

   beginning at 9:00 a.m. Until the case is submitted to the jury for deliberations, the jury will be

   excused each day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number

   of hours in which to present their respective cases.

            26.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

   jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

   to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

   indicating among other things how the case should proceed and listing any post-trial motions

   each party intends to file.

            27.      Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

   to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

   briefs relating to any post-trial motions filed by that side, no matter how many such motions are

   filed.


   Dated: March 29, 2019


  DBl/ 103095292.3                                    16
Case 1:16-cv-00706-LPS Document 352 Filed 04/15/19 Page 17 of 17 PageID #: 6251




   YOUNG CONAWAY STARGATT &                        MORGAN, LEWIS & BOCKIUS LLP
   TAYLOR, LLP

   Isl Samantha G. Wilson                          Isl Amy M Dudash
   Anne Shea Gaza (#4093)                          Jody C. Barillare (#5107)
   Robert M. Vrana (#5666)                         Amy M. Dudash (#5741 )
   Samantha G. Wilson (#5816)                      1007 Orange Street, Suite 501
   Rodney Square                                   Wilmington, Delaware 19801
   1000 N . King Street Wilmington, DE 19801       302.574.3000
   302.571.6600                                    jody .barillare@morganlewis.com
   agaza@ycst.com                                  amy.dudash@ morganlewis.com
   rvrana@ycst.com
   swilson@ycst.com                                Attorneys for Plaintiffs and Counterclaim
                                                   Defendants SZ DJI Technology Co. Ltd. and
   Attorneys for Defendants and Counterclaim       DJI Europe B. V. , and Counterclaim Defendant
   Plaintiffs Autel Robotics USA LLC and A utel    DJI Technology, Inc.
   Aerial Technology Co. , Ltd. (n/kla Autel
   Robotics Co. , Ltd.)


   IT IS SO ORDERED this
                             -~
                            ll 4 t ~\,
                                  day of               2019.




                                       CHIEF
                                                       ~ f
   0 J:24336028 .1




  D81/ 103095292.3                                17
